DETAILED ACTION

This action is in response to the application filed on 10/6/2020. 
      Claims 1-20 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 10/6/2020 have been considered by the examiner (see attached PTO-1449).




Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)

Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-12, 17-20 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Chen et al. (US 20150103888 A1; hereinafter Chen).
1. A method of extracting a sub-bitstream from an encoded video bitstream using at least one processor, the method comprising:

sub-layers associated with lower temporal identifiers) are still decodable because the decoding process for the pictures in the lower sub-layers does not depend on the NAL units of the higher sub-layers.”

obtaining an encoded video bitsream, the encoded video bitstream including a plurality of Network Abstraction Layer (NAL) units;
“[0023] In general, a coded video bitstream comprises a sequence of bits representing coded pictures and associated data forming one or more coded video sequences. The
sequence of bits may form of a Network Abstraction Layer (NAL) unit stream.”

obtaining an output layer set list;
“[0080] Sub-bitstream extraction process Inputs to this process are a bitstream, a target highest Tempora!Id value tldTarget. [[and]] a target layer identifier list layeridListTarget…”

comparing the NAL units with the output layer set list; and
information
“[0088] Remove all NAL units with Tempora!Id greater than tldTarget or nuh_layer_id not among the values included in layeridListTarget.”

removing NAL units that are not included in the output layer set list.
“[0088] Remove all NAL units with Tempora!Id greater than tldTarget or nuh_layer_id not among the values included in layeridListTarget.”

2. The method of extracting a sub-bitstream according to claim 1, wherein the NAL units which are removed have a greater temporal ID than a target temporal ID.
“[0088] Remove all NAL units with Tempora!Id greater than tldTarget or nuh_layer_id not among the values included in layeridListTarget.”

7. The method of extracting a sub-bitstream according to claim 1, wherein the output layer set list is located in a video parameter set.
“[0153]…When the bitstream extraction status information SET message is not present, the conformance level is inferred to be the lowest value of conform_level present in the VPS, for the output layer set which has all the layers signaled in VPS as output layers. 

8. The method of extracting a sub-bitstream according to claim 1, further comprising: outputting the extracted sub-bitstream.
“[0039] Video encoder 20 may encode video data from video source 18. In some examples, source device 12 directly transmits the encoded video data to destination device 14 via output interface 22. In other examples, the encoded video data
may also be stored onto a storage medium or a file server for later access by destination device 14 for decoding and/or playback.”

9. The method of claim 1, wherein the extracted sub-bitstream includes at least one Visual Component Library (VCL) NAL unit having a temporal ID that matches a temporal ID included in the output layer set list.
“[0076]…The sub-bitstream provided by the sub-bitstream extraction process
does not include VCL NAL units that do not belong to the target layer set and does not include VCL NAL units having temporal identifiers greater than the target highest temporal identifier”

“[0088] Remove all NAL units with Tempora!Id greater than tldTarget or nuh_layer_id not among the values included in layeridListTarget.”

10. The method of claim 2, wherein the extracted sub-bitstream includes at least one Visual Component Library (VCL) NAL unit having a temporal ID that matches the target temporal ID included in the output layer set list.
“[0076]…The sub-bitstream provided by the sub-bitstream extraction process
does not include VCL NAL units that do not belong to the target layer set and does not include VCL NAL units having temporal identifiers greater than the target highest temporal identifier”

“[0088] Remove all NAL units with Tempora!Id greater than tldTarget or nuh_layer_id not among the values included in layeridListTarget.”

Regarding the claims 11, 12, 17, 18, 19 and 20, they recite elements that are at least included in the claims 1, 2, 7, 8, 9 and 1 above respectively but in a different claim forms. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the claimed memory, processor and a computer-readable medium, see the following in the reference.
“[0041] Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable circuitry, such as one or more microprocessors, digital signal 
one or more encoders or decoders, either of which may be integrated as part of a combined encoder/decoder (CODEC) in a respective device.”


Allowable Subject Matter







Claims 3-6, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deshpande (US 20160165247 A1) and Hannuksela (US 20150156501 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAE N NOH/
Primary Examiner
Art Unit 2481